Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-128458, 333-118915, and 333-160569) and Form S-8 (Nos. 333-101681, 333-104461, 333-159903 and 333-182044), of BRT Realty Trust and in the related Prospectuses of our reports dated November 27, 2012 with respect to the statement of revenues and certain expenses of Silvana Oaks Apartments, for the year ended December 31, 2011 included in this Current Report (Form 8-K/A) of BRT Realty Trust /s/ BDO USA, LLP New York, New York Date:November 27, 2012
